This supplemental Notice of Allowance (NOA) is to:
 Acknowledge the claim dependency issue attributed to Claim 12 in the previous NOA mailed on 04/26/2022. Claim 12 is currently amended to depend on Claim 1.
Specify that there is no acknowledgment made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).
The application remains in condition for allowance for the reasons of record. 

DETAILED ACTION
In application filed on 07/24/2019, Claims 1-4, 6, 9-10, 12, 21, 24-25, 27-30, 33, 37-38, 40, 61-63 and 65-66 are pending. Claims 1-4, 6, 9-10, 12, 21, 24-25, 27-30 and 61-63 and 65-66 are considered in the current office action. 

Priority
There is no acknowledgment made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 33, 37-38 and 40 directed to an invention non-elected without traverse.  Accordingly, claims 33, 37-38 and 40 been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Page 6, filed on 03/11/2022, with respect to the 35 U.S.C. §112b rejections on Claims 12, 27-29 and 63 have been fully considered and are persuasive. 
Applicant argues:
(Applicants respectfully disagree. Nonetheless, applicants have amended the claims to clarify claim terms without acquiescing to the rejection, and while reserving the right to prosecute the original (or similar) claims in the future. As such, applicants submit that the claims are in compliance with 35 U.S.C. 112 (b). Thus, the rejection should be withdrawn)
Examiner submits that Applicant’s arguments with respect to Claims 12, 27-29 and 63 has been considered and are persuasive.

Applicant’s arguments, see Page 6, filed on 03/11/2022, with respect to the 35 U.S.C. §103 rejections on Claim set 1-4, 9-10, 21-29 and 61; Claim 6 and Claim set 12, 30, and 62-65 have been fully considered and are persuasive. 
Applicant argues:
(Applicants submit that the claims are not obvious in light of the cited references because none of the cited references teach or suggest all of the elements of the presently claimed invention as required for rejection under 35 U.S.C. 103. In particular, none of the cited references teach or suggest distinct cell capture and bead capture sites separated by a wall comprising an isolation valve. 
Examiner submits that Applicant’s arguments with respect to the 35 U.S.C. §103 rejections has been considered and are persuasive.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tanya Arenson on 05/05/2022.
The application has been amended as follows:

12. (Currently amended) The device of claim 1[[1]], wherein said cell capture site and said bead capture site comprise sealing valves proximal to said cell capture site and distal to said bead capture site.

Reasons for Allowance
Claims 1-4, 6, 9-10, 12, 21, 24-25, 27-30 and 61-63 and 65-66 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, Handique et al. (US20130190212A1)  teaches a microfluidic device (Abstract), comprising: a plurality of branched channels (Para 0029, Abstract, referred to as an inlet manifold, and an outlet manifold) comprising an entrance channel (Para 0029,0033 Abstract, referred to as inlet channels, ref. 240) and an exit channel (Para 0029, 0033, Abstract,’ referred to as outlet channel, ref. 260) and a plurality of parallel single cell chambers (Para 0029,Fig. 18, ref. 222 Abstract, referred to as plurality of parallel pores, each pore including a chamber and a pore channel) comprising a cell capture site (Para 0029, ‘cells are captured in defined locations determined by single cell capture chambers’; ‘at known, addressable locations’; Para 0035, ‘ chamber 222 configured to hold a cell; Para 0056, 0072, pore chamber; Fig. 18 ref. 222) and a physically distinct bead capture site disposed therein (Para 0081, ‘pores 220 occupied by the constituent microspheres 140 of the set’; Fig. 18, ref. 220; ‘micro spheres 140 has an affinity molecule’).

However, Handique et al. (US20130190212A1) neither teaches nor fairly suggests a microfluidic device wherein said cell capture site and said bead capture site are separated by a wall comprising an isolation valve.
Therefore Claims 1-4, 6, 9-10, 12, 21, 24-25, 27-30 and 61-63 and 65-66 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797